Order filed November 2, 2021




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00490-CV
                                    ____________

              IN THE INTEREST OF S.C.H., A MINOR CHILD


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-47951

                                    ORDER

      Appellant’s brief was due September 23, 2021. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 2, 2021,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM



Panel Consists of Justices Jewell, Bourliot and Poissant.